Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and 17-20, in the reply filed on 8/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said rabbet."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haffmans et al. (WO 2011/089208; paragraph references to corresponding EP 2526141).
Claims 1, 3-4, 6 and 8: Haffmans et al. discloses a method for manufacturing a three-dimensional article (¶ 1). The method includes producing the article by an additive manufacturing technology (¶ 2), the article including two parts having surfaces that face each other (¶¶ 21-24); and a step of finishing the article (¶ 2), wherein the two parts are produced together with a temporary connection that links the parts and includes an inhomogeneity along the surfaces (¶¶ 21-24); after finishing, separating the two parts (¶¶ 21-24, 31).
Claim 5: Haffmans et al. discloses fusion of powder (¶¶ 1-2).
Claim 7: Haffmans et al. discloses dissolving the connection (¶ 47).
Claims 12-13: Haffmans et al. discloses the parts defining eyeglass frames and housings (¶¶ 17-18).
Claim 14: Haffmans et al. discloses polishing the part (¶ 37).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haffmans et al. (WO 2011/089208; paragraph references to corresponding EP 2526141), as applied to claim 1 above.
Claim 2: Haffmans et al. is silent as to the relative forces necessary to break the parts. However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have required a weaker force to break the temporary connection than any other part in order to avoid damaging or destroying the final product while breaking the temporary connection.
Claims 17-20: Haffmans et al. discloses fusion of powder (¶¶ 1-2), dissolving the connection (¶ 47) and separating the parts (¶ 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY W THROWER/Primary Examiner, Art Unit 1742